Citation Nr: 1225012	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability (to include as secondary to service-connected right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to September 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 the Board remanded the case for additional development.

Although the RO implicitly reopened the Veteran's claim by deciding the issue on its merits in a May 2012 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   

The matters of service connection for bilateral pes planus and an increased rating for right knee disability (January 2011 correspondence) and service connection for erectile dysfunction (February 2011 correspondence) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. An unappealed May 2006 rating decision declined to reopen the Veteran's claim of service connection for a left knee disability which was previously denied based on a finding that such was unrelated to his active service.

2. Evidence received since the May 2006 rating decision suggests that the Veteran may have a left knee disability related to his service; relates to the unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating the claim.

3. The preponderance of the evidence is against as finding that the Veteran has a current left knee disability.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. On de novo review, service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim there is no reason to belabor the impact of Kent notice propriety on the matter, since any such notice error is harmless.  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An October 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  A May 2011 letter explained the evidence necessary to substantiate his a secondary service connection theory of entitlement.  A May 2012 SSOC readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In compliance with the Board's May 2011 remand instructions the Veteran was provided VCAA compliant notice and the RO conducted further development including securing additional post-service treatment records and arranging for a VA examination in October 2011.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the matter, and explained the rationale for the opinion offered, citing to supporting clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

      Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

	New and Material Evidence

A May 2006 rating decision declined to reopen the Veteran's claim of service connection for a left knee disability, which had been previously denied essentially based on finding that such was unrelated to his service.  He did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.  

Pertinent evidence received since the May 2006 rating decision includes an April 2011 letter from the Veteran's private physician noting that the Veteran's chondromalacia of the right knee would change the gait pattern with a limp in the right knee which possibly could aggravate the left knee. 

As the claim was previously denied based on a finding that the Veteran's left knee disability was unrelated to his service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that he has a left knee disability that is/may be related to his service, including, as is also alleged, on the basis that it was caused or aggravated by a service connected disability).

As the evidence received since the May 2006 rating decision includes a letter from the Veteran's private physician noting that his right knee disability could cause gait disturbance and "aggravate" his left knee, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a left knee disability, that raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the Shade "low threshold" standard, the Board finds that new and material evidence has been received, and that the claim of service connection for a left knee disability must be reopened.

	De Novo Review

At the outset the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review (without remanding the matter to the RO for reconsideration upon reopening) because the May 2012 SSOC included de novo review.  Furthermore, the RO conducted the development necessary for de novo review by securing a VA examination in connection with the reopened claim; as was noted above, VA's duty to assist is met.  

A December 2001 VA outpatient treatment record notes a diagnosis of left knee chondromalacia.  An X-ray of the left knee was interpreted as negative.  

On July 2002 VA examination the diagnosis was bilateral patellofemoral pain syndrome.  There was no bone or joint deformity on examination.   

On December 2003 VA examination there was no diagnosis of a left knee disability.

On May 2005 VA examination there was no diagnosis of a left knee disability.  An X-ray study found a normal left knee.  

A July 2005 letter from W.S.B., M.D. notes that the Veteran had chondromalacia patella of both knees (and that X-rays of both knees revealed no bony abnormality).  

On September 2006 VA examination it was noted that the Veteran did not complain of pain in the left knee; there was no diagnosis of a left knee disability.  An associated X-ray was interpreted as showing a normal left knee.  

A May 2007 letter from R.L.M. notes that the Veteran had a diagnosis of patella chondritis of both knees.  

A June 2007 private outpatient treatment record notes that the Veteran had bilateral anterior patellofemoral pain.  X-rays were noted to reveal both knees within normal limits with no evidence of any degenerative changes in the lateral or medial compartment.  

An August 2008 VA medical opinion notes that the claims file was reviewed, including previous examination of May 2008, that there was no evidence of left knee abnormality, and that the Veteran's left knee examination did not reveal pain on motion. 

A September 2009 letter from W.S.B., MD notes that the Veteran was seen for evaluation of pain in both knees, that examination revealed significant patellofemoral crepitation and tenderness of both patellae, and that X-rays were consistent with chondromalacia patella of the knees.

A September 2010 letter from W.SB., MD notes that the Veteran had a diagnosis of chondromalacia of the patella in both knees. 

On February 2010 VA examination the examiner noted that she reviewed the entire claims file and the Veteran's VA electronic records going back to December 2001 and was unable to find any diagnosis for the left knee other than "left knee pain" and "probable chondromalacia" in 2002.  The Veteran reported that his left knee condition has its onset in 2006 or 2007 after service.  A March 2010 MRI was interpreted as normal.  The diagnosis was that there was no evidence of a left knee condition on examination. 

A September 2010 private musculoskeletal examination shows a diagnosis of chondromalacia patella of both knees.  

An April 2011 letter from W.SB., MD notes that the Veteran was seen for a diagnosis of chondromalacia patella of both knees.  He added that he did not know of any medical evidence that would definitely say that chondromalacia patella of the right knee aggravated the left knee such that it developed chondromalacia, but that it would change the gait pattern with a limp in the right knee and could possibly aggravate the left knee.  He noted that there was no definite test to prove this medically.  

On October 2011 VA examination the diagnosis was normal left knee.  The examiner noted that the STRs did not reveal any evidence of a left knee condition (i.e., no injury, treatment, or complaint) and that the Veteran had a diagnosis of left knee pain since December 2001, although X-rays were negative for any pathology.  The Veteran reported that he still experienced pain in his left knee.  The examiner noted that clinically there was no pathology involving the left knee, none on VA workup's in the past including an MRI in March 2010 and plain film X-rays in November 2011, and that it was her assessment that the Veteran's left knee was normal on examination which was supported by medical evidence.  She noted that prior VA examinations did not document any pathology and that the MRI did not show any pathology (to include any internal derangement).  She noted that the Veteran's complaints of left knee pain without pathology could be attributed to the fact that he met the diagnostic criteria for obesity which could result in the report of subjective pain in the weight bearing joints.  She also noted that the Veteran was not able to flex the left knee to 140 degrees due to his body habitus (which was the primary inhibitor of motion) although he reported subjective pain.  She added that the Veteran's orthopedist diagnosed chondromalacia patella clinically for the left knee but that an associated July 2005 X-ray showed no bony abnormality [which was contradictory].  She noted that the provider's opinion might change if he had the MRI evidence for the left knee, which to her knowledge he did not.  She added that looking at the Veteran's private physician's statement he did not definitively make a direct clinical application of any of the observations made to the Veteran's case.  She noted that prior examinations did not document an abnormal gait pattern, limp, or leg length discrepancy, which would support that the right knee disability aggravated the left knee in any way.  

The Veteran's seeks service connection for a left knee disability which he has alternatively alleged is either due to his service or secondary to his service-connected right knee disability.

Regardless of the theory of entitlement, the threshold issue that must be addressed in this matter (as with any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability he seeks to have service-connected (a left knee disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

There have been varying diagnoses for the Veteran's left knee pain/complaints, including chondromalacia, patellofemoral pain syndrome, patella chondritis, and left knee pain.  However, all X-rays of the Veteran's left knee during the appeal period have been normal with no significant findings/abnormalities noted.  While a December 2001 VA outpatient treatment record notes a diagnosis of left knee chondromalacia, X rays at the time were interpreted as normal (and the clinical data that support the diagnosis are not cited).  And while a private provider reported in July 2005 that the Veteran had chondromalacia of both knees, it was also noted at the time that X-rays of the knees revealed no abnormalities.  While a private provider offered a diagnosis of chondritis of both knees, the provider did not identify the clinical data that support such diagnosis.  [While the Veteran's private physician noted in September 2009 that X-rays were "consistent with chondromalacia patella of the knees" he did not identify the X-ray findings that supported such conclusion or explain his reasoning as to why the X-ray was consistent with the diagnosis.]  The October 2011 VA examiner noted that the X-rays were not congruent with the diagnosis at the time.  VA examinations which included extensive clinical testing and diagnostic studies in February 2010 and October 2011 (and earlier) did not result in a diagnosis of a left knee disability, to include chondromalacia.  In summary, no diagnosis of a left knee disability in the record is accompanied by an explanation of rationale that is accompanied by citation to supporting clinical data.  Accordingly, such diagnoses have limited probative value.

In essence there are conflicting medical opinions as to whether there is a valid diagnosis of a chronic left knee disability entity to account for the Veteran's left knee complaints.  The Board must evaluate the opinions, assessing the supporting rationale (and clinical data). and determine the probative value of the varying opinions.  

On the most recent (October 2011) VA examination the examiner found a normal left knee.  It was noted that although the Veteran had complained of left knee pain since 2001, X-rays were negative for any associated pathology.  The examiner noted that clinically there was no pathology involving the left knee, none on VA workup's in the past including an MRI in March 2010 and on plain film X-rays in November 2011.  She summarized that the medical evidence of record supported the assessment that the Veteran's left knee was normal on examination.  She noted that the Veteran's complaint of left knee pain without demonstration of pathology on diagnostic testing could be attributable to obesity and that a lack of full flexion of the left knee on examination and subjective complaints of pain were due to his body habitus.  The examiner also addressed the Veteran's private provider's diagnosis of chondromalacia patella, noting that contemporaneous  X-rays were interpreted as showing no bony abnormality and that private provider's opinion might change if he considered MRI evidence, which to [the VA examiner's] knowledge he did not.  [The Board notes that the private provider does not refer to any MRI studies in support of his diagnosis.]

The Board finds the opinion of the October 2011 VA examiner to be highly probative evidence in the matter of a diagnosis of a current left knee disability. 
That opinion is based on the complete clinical history of the Veteran's reports of left knee pain and review of all prior medical records.  Additionally, the examiner reviewed and referenced extensive diagnostic studies (over a lengthy chronological period) in the diagnosis of a normal left knee; including an MRI (review of the record does not reveal that any of diagnosis of a left knee disability included consideration of MRI findings)  The Board finds that review of multiple diagnostic studies and a longitudinal review of the Veteran's complaints and treatment records (the Veteran's entire history) renders the opinion more probative than the other diagnoses of record.  Additionally, the examiner addressed the previous diagnosis of chondromalacia noting that such was not supported by X-ray or MRI evidence.  She accounted for all findings that might weigh in support of a conclusion that the Veteran has a chronic left knee disability, and explained persuasively why they do not in fact support such conclusion.   The February 2010 VA examiner likewise found no current left knee disability based on examination and review of the March 2010 MRI.  

It is noteworthy that pain alone, unaccompanied by underlying pathology/diagnosed disability entity does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran is competent to report lay observable symptoms such as pain and weakness.  However, whether there is underlying pathology for such symptoms that is objectively documented by clinical testing or diagnostic study is a medical question and the Veteran's statements are not competent evidence that may establish a specific diagnosis of a left knee disability or associated pathology.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board finds the two most recent VA examinations, conducted specifically to evaluate the left knee, are the most probative medical evidence of record in the matter of whether or not the Veteran has a left knee disability entity.  They found that he does not.  The October 2011 VA examiner explained why prior diagnoses of a left knee disability may have been rendered (explaining the rationale for her disagreement with them).  Accordingly, the preponderance of the evidence is against a finding that the Veteran has a left knee disability and the threshold requirement necessary to substantiate a claim of service connection for such disability is not met.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability is granted; however, service connection for a variously diagnosed left knee disability is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


